IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 13-60411                                   FILED
                                  Summary Calendar                             March 6, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
LAKHWINDER SINGH,

                                                 Petitioner

v.

ERIC H. HOLDER, JR. U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 892 415


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM: *
       Lakhwinder Singh, a native and citizen of India, petitions the court for
review of the denial of his motion to reopen the removal proceedings in which
he was ordered removed to India in absentia. He argues that his affidavit
established that he became ill on the date of the hearing, he could not go to the
doctor due to financial hardship, and he was not able to contact his previous
attorney because he was new to this country and lacked access to a telephone.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                   No. 13-60411

He further notes that, after his release from his one year of immigration
custody, he was mentally disturbed and did not anticipate that his affidavit
would be insufficient to show that he was unable to attend the hearing due to
his sickness. He asserts that the determination by the IJ and BIA that his
affidavit was insufficient to meet his burden of proof was erroneous as a matter
of law.
      This court reviews the BIA’s decision and considers the IJ’s decision only
to the extent it influenced the BIA’s decision. Gomez-Palacios v. Holder, 560
F.3d 354, 358 (5th Cir. 2009). A reviewing court applies a highly deferential
abuse-of discretion standard, and the BIA’s decision will be affirmed “as long
as it is not capricious, without foundation in the evidence, or otherwise so
irrational that it is arbitrary rather than the result of any perceptible rational
approach.” Id.
      Any alien who fails to appear at a removal proceeding shall be ordered
removed in absentia if the Government establishes by clear, unequivocal, and
convincing evidence that an alien is removable and that the alien, or his
counsel of record, received the required statutory written notice. See 8 U.S.C.
§ 1229a(b)(5)(A). An order of removal entered in absentia may be rescinded
upon a motion to reopen filed within 180 days of the removal order if the alien
demonstrates that his failure to appear was due to exceptional circumstances.
See § 1229a(b)(5)(C)(i). The term “exceptional circumstances” is defined as
“exceptional circumstances (such as battery or extreme cruelty to the alien or
any child or parent of the alien, serious illness of the alien, or serious illness or
death of the spouse, child, or parent of the alien, but not including less
compelling circumstances) beyond the control of the alien.” § 1229a(e)(1).
      Singh has not shown that the BIA abused its discretion in denying his
motion to reopen his removal proceedings. Singh’s affidavit did not provide



                                         2
                                      No. 13-60411

any specific details concerning his illness or symptoms and did not
demonstrate that the illness was so serious that he was unable to attend the
removal hearing. Further, Singh did not present any other corroborating
evidence to show that he was too ill to attend the removal hearing, such as an
affidavit of anyone who had knowledge of his illness or a receipt for an over-
the-counter medication to treat his illness. See Lonyem v. Att’y General, 352
F.3d 1338, 1341 (11th Cir. 2003) (holding that the affidavit of a nurse was
insufficient to establish that petitioner was too sick to attend hearing); Celis-
Castellano v. Ashcroft, 298 F.3d 888, 890-92 (9th Cir. 2002) (holding that the
record did not compel reversal of the BIA’s finding that the petitioner’s
declaration, that he could not attend hearing due to a serious asthma attack,
did not establish exceptional circumstances). Moreover, Singh did not present
any evidence to show that he had planned or had prepared to attend the
removal hearing prior to becoming too sick to attend. 1 He also did not contact
the Immigration Court or his previous counsel to inform them that he was
unable to attend the hearing due to illness. See De Morales v. INS, 116 F.3d
145, 149 (5th Cir. 1997) (noting that the petitioner had failed to contact the IJ);
see also Lonyem, 352 F.3d at 1341 (“Giving such notice . . . is a minimal and
logical step that, if not taken, is a factor which tends to undermine a claim of
exceptional circumstances.”). Therefore, Singh has not shown that the BIA
abused its discretion in finding that he did not present sufficient evidence to
corroborate his affidavit and to demonstrate that he suffered from a serious
illness that would constitute exceptional circumstances beyond his control
under § 1229a(e)(1).

       1 Singh’s hearing was scheduled to take place in San Antonio, Texas. At the time of
the hearing, Singh had been released on bond and was living in New York. Although his
affidavit states that he was “sick” on the day of the hearing, it is silent as to whether he
travelled or attempted to travel from New York to Texas prior to the day of the hearing. Nor
does his affidavit state or even suggest that Singh made any plans to do so.


                                             3
                                 No. 13-60411

      Singh also contends that the IJ erred in denying his motion to change
venue and that the IJ and BIA’s decision deprived him of due process. He did
not raise this argument in his appeal to the BIA. The exhaustion requirement
is mandatory and jurisdictional, precluding this court from exercising
jurisdiction over a question a petitioner has not exhausted. Omari v. Holder,
562 F.3d 314, 318-19 (5th Cir. 2009). Because Singh did not exhaust his
administrative remedies on these issues, this court lacks jurisdiction to review
them. See id.
      PETITION DENIED.




                                       4